DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the applicants’ amendment filed on January 14, 2021 and wherein the Applicant has amended claims 1, 3-6, 10-14, 18-20, cancelled claims 15-17, and added new dependent claims 21-23. 
In virtue of this communication, claims 1-14-, 18-23 are currently pending in this Office Action.
With respect to the objection of drawings due to formality issues, as set forth in the previous Office Action, the Applicant’s drawing replacement sheets submitted on January 14, 2021 has been acknowledged, and argument, see paragraph 2 of page 9 in Remarks filed on January 14, 2021, have been fully considered and the argument is persuasive. Therefore, the objection of drawings due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the objection of claims 18-20 due to formality issues, as set forth in the previous Office Action, the Applicant’s amendment has been fully considered to overcome the claim objections and therefore, the objection of claims 18-20 due to the formality issues, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 1-10, 12-20 under 35 USC §101, as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 4 of page 9 in Remarks filed on January 14, 2021, have been fully considered and the argument is 35 USC §101, as set forth in the previous Office Action, has been withdrawn.
With respect to the rejection of claims 3, 10-12, 14 under 35 USC §112(b), as set forth in the previous Office Action, the Applicant’s amendment, and argument, see paragraph 1 of page 10 in Remarks filed on January 14, 2021, have been fully considered and the argument is persuasive. Therefore, the rejection of claims 3, 10-12, 14 under 35 USC § 112(b), as set forth in the previous Office Action, has been withdrawn.
The Examiner appreciates the explanation of the amendment and analyses of the prior arts, and however, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and MPEP 2145.

Claim Objections
Claims 1-23 are objected to because of the following informalities: 
Claim 1 recites different steps separated by comma “,”, which should be semicolon “;” and thus,  the recited “capturing with the microphone a voice of …, determining, by the computer, in which …” should be -- capturing with the microphone a voice of …[[,]]; determining, by the computer, in which …--. Claims 2-14, 18-23 are objected due to the dependencies to claim 1.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(a):



Claim 23 is rejected under 35 U.S.C. 112(a), as failing to comply with the written description requirement. The claims contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s) or joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 23 recites “the audio signal … is repeated when an amount of change in the audio signal exceeds a threshold” which is not supported by the original disclosure. For example, the specification reads “a repetition of a section of an audio signal takes place, which is or has been significantly influenced by the determined auditory communication. For example, a music track that has already started which has been drowned out significantly (strongly or during a relatively long time interval) while being played can be output repeatedly (para [0069], USPGPub 20200037073 A1).” which has no comparison to a threshold about the “amount of change in the audio signal” at all.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of the second paragraph of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claim 23 is rejected under 35 U.S.C. 112, as being indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention.
Claim 23 recites “the audio signal … is repeated when an amount of change in the audio signal exceeds a threshold”, as discussed in 35 U.S.C. 112(a) above, there is no support of the claimed features in claim 23 and thus, it is unclear what “a threshold” is and what “an amount of change in the audio signal” is and it is unclear how the “audio signal” “repeated” under the condition of “when an amount of change in the audio signal exceeds a threshold” and thus, renders claim indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 7-8, 14, 18, 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Sano et al (JPH 07176178 A, hereinafter Sano) and in view of reference Nishikawa (US 20200043470 A1).
Claim 1: Sano teaches a method (title and abstract, ln 1-9 and a method applied in a system of figs. 1-2) for controlling an audio system of a vehicle (part of the system in fig. 1, including speakers 8a-8d, amplifier 7a-7d, microphones 10a-10d, etc. in a vehicle, para [0001]) including a microphone (microphones 10a-10d) and circuitry (including VOL circuits 2a-2b, delay circuits, etc. in fig. 1), the method comprising:

determining, by the circuit (including the circuit in fig. 2), in which seat of the vehicle the occupant is sitting based on the voice captured by the microphone (based on HPF 13a-13d filtered signals from the microphone amplifiers 11a-11d and A/Ds 12a-12d to an identification unit 14, details in fig. 2; identifying which seat occupant to speak, para [0009], para [0023]); and
changing an audio signal of the vehicle (by adding or not adding a signal from the occupant speaker to the audio signal played back by the 8a-8d, para [0017]) depending on the voice (as an input to be added into one or more adders from the adders 5a-5d) and the seat in which the occupant is sitting (the signal is not added to an adder for not outputting the self speech to the seat location, para [0017]-para [0018]).
However, Sano does not explicitly teach wherein the circuitry is a computer.
Nishikawa teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-6 and a system in fig. 10 and a method in fig. 11) for controlling an audio system of a vehicle (controlling in-car communication InCarCom 3, title, abstract, in fig. 11; including activating or deactivating the audio signal path through the InCarCom in fig. 11) including a microphone (microphones 4a/4b in fig. 11) and a computer (a computer to execute steps of fig. 3, para [0039]), the method comprising:
capturing with the microphone (microphone 4a/4b in fig. 11) a voice of an occupant of the vehicle (sound data collected by the microphones 4a/4b, para [0120]),

changing an audio signal of the vehicle (activating or deactivating the InCarCom function at step ST4c, inherently allowing or prohibiting the voice data from the InCarCom system) depending on the voice (based on the detection of voice data at step ST2e) and the seat in which the occupant is sitting (estimating seat corresponding to estimated voice data at step ST2e) for benefits of achieving an efficient approach to control the audio system of a vehicle by using a computer having efficient and powerful computations and flexible, easier-maintainable, and upgradable capabilities applied to the collected audio data. 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the computer to determine in which seat of the vehicle the occupant is sitting based on the voice captured by the microphone in the 
vehicle, as taught by Nishikawa, to the circuitry by which, in which seat of the vehicle the occupant is sitting based on the voice captured by the microphone being determined in the method for controlling the audio system of the vehicle, as taught by Sano, for the benefits discussed above.
Claim 2: the combination of Sano and Nishikawa further teaches, according to claim 1 above, recognizing that the voice is the voice of a particular person or group of people (Sano, identifying which seat occupant to speak, para [0009], para [0023], and Nishikawa, specific passenger spoken is confirmed at step ST3e and through the storage device 9, para [0121]-[0122]), the storage device 9 storing each of the passenger voice data with identification, para 
Claim 3: the combination of Sano and Nishikawa further teaches, according to claim 1 above, wherein the voice of the occupant in an interior of the vehicle is distinguished from a voice from a multimedia recorder of the audio system or a multimedia recorder connected to and carried along with vehicle (Nishikawa, storage 9, storing each of the passenger audio data for identifying the recorded voice data via the microphones, through the method in figs. 5-6; association of the passenger’s voice data with the seat, para [0070], for the determination unit 7A, para [0077], the storage is inherently in the vehicle in fig. 2A-2B).
Claim 7: the combination of Sano and Nishikawa further teaches, according to claim 1 above, determining a probability of success that parameters of the audio signal are or were not able to be changed for certain parameters and/or spoken contents based on the background noise (Sano, counter value indicates the number of times such as 10,000 samples where the output of element 27 has become “0”, i.e., no match between the predicted microphone signal and the actual microphone signal, para [0012]), subsequently selecting a measure or combination of measures in relation to a change in the audio signal of the vehicle and/or a replay of at least one section of the audio signal (Sano, voice signal or speaking by an occupant is determined by the subsequently correlation check unit 16a-16d, anyone of the correlation 
Claim 8: the combination of Sano and Nishikawa further teaches, according to claim 1 above, the method further comprising:
predicting a parameter of an auditory communication in an interior of the vehicle (Sano, degree of correlation between the microphone input predicted from the output of the head unit 1, para [0009]; which determined presence or absence of the utterance of the occupant, para [0012] and signal level from the microphone is higher than a reference level, para [0023]), and
changing a parameter of the audio signal of the vehicle depending on the predicted parameter of the audio communication (Sano, music audio signal outputted from L and R channels are added or synthesized with the voice signal through adder 5a-5d and forwarded to the speakers near the occupant who is speaking, para [0026]).
Claim 14 has been analyzed and rejected according to claims 2 and 3 above.
Claim 18: the combination of Sano and Nishikawa (above) further teaches a device (including elements 12a-12d, 13a-13d, 14, 31, 32a-32d, etc., in fig. 1) for controlling an audio system of vehicle (including speakers 8a-8d, amplifiers 7a-7d, DAC 6a-6d, adders 5a-5d, volume control 2a-2b, music source 1, etc. in fig. 1), wherein the device is designed to perform a method according to claim 1 (see the discussion in claim 1 above).
Claim 20: the combination of Sano and Nishikawa further teaches, according to claim 1 above, a non-transSanory computer-readable medium storing a program (Nishikawa, a memory 
Claim 21: the combination of Sano and Nishikawa further teaches, according to claim 1 above, wherein the audio signal of the vehicle is adjusted based on a content of the voice (Nishikawa, based on the specific words recognized by voice recognition on the acquired sound data at step ST4e, and based on the keywords recognized to turn on or turn off the InCarCom at steps ST5e-ST7e in fig. 11, i.e., audio signal is adjusted inherently).

Claims 4-6, 12-13, 19 are rejected under 35 U.S.C. 103 as being unpatentable over Sano (above) and in view of references Nishikawa (above) and Hoetzer et al (DE 102012223320 A1, hereinafter Hoetzer).
Claim 4: the combination of Sano and Nishikawa teaches all the elements of claim 4, according to claim 1 above, including detecting an intention to communicate of at least one occupant of the vehicle (Nishikawa, voice data including specific word to wakeup communication by a voice recognition on acquired sound data at the step ST4e in fig. 11), except wherein detecting an intention to communicate of at least one occupant of the vehicle by an interior camera, at least one of a lip movement and a physical motion.
Hoetzer teaches an analogous field of endeavor by disclosing a method (title and abstract, ln 1-8 and a system in fig. 1) for controlling an audio system of a vehicle (a vehicle having an interior 11 in fig. 1 and car radio 7 to emit acoustic signal 71 in fig. 1) and the method comprising detecting an intention to communicate of at least one occupant of the vehicle by an interior 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the in-vehicle camera and wherein detecting an intention to communicate of at least one occupant of the vehicle by an interior camera, at least one of a lip movement and a physical motion, as taught by Hoetzer, to the detecting of the intention to communicate of at least one occupant of the vehicle, as taught by the combination of Sano and Nishikawa, for the benefits discussed above.
Claim 5: the combination of Sano, Nishikawa, and Hoetzer further teaches, according to claim 4 above, wherein the audio signal is adjusted depending on a position of the occupant (Nishikawa, driver’s position to view the rearview mirror for conversation operation, para [0009] and Hoetzer, talking from the driver or occupants is expected while the vehicle is detected to approach the edge of the lane of the road, i.e., speaker’s position, and p.5, para 4-5 or driver’s head moved towards the side window, p.4, para 9) and/or a relative direction from which spoken content comes or will come according to the intention to communicate (Nishikawa, detecting driver’s gaze direction to the rearview mirror, para [0009] and Hoetzer, the driver is willing to talk to outside of the side window by driving the window open detected 
Claim 6: the combination of Sano, Nishikawa, and Hoetzer further teaches, according to claim 4 above, wherein
at least one of an emotion detection and an intent detection for an occupant of the vehicle is recognized and is taken into account when a change of the audio signal is carried out (Nishikawa, detection of driver’s gaze directed to the rearview mirror, para [0009]; controlling transfer of voice data from the front seat to the voice module in the back seat, para [0010], and Hoetzer, driver or occupant directs his gaze or head orientation to another vehicle occupant or to the side window and indicating an intention to talk while the sound volume 71 is reduced and p.4, para 9).
Claim 12: the combination of Sano, Nishikawa, and Hoetzer further teaches, according to claim 8 above, the method further comprising:
learning a particular voice and/or a specific physical motion of a speaker at one or more time intervals (Hoetzer, including a behavior that the vehicle driver regularly manually reduces the playback volume of the car radio for those locations, and such behavior and location patterns were recorded for self adapting or learning and p.3, para 5);
subsequently, in a case of further recognition of the particular voice and/or physical motion of the speaker at one or more later time intervals (Hoetzer, while the vehicle approaches one of those locations, equivalent to physical motion of the speaker and p.3, para 5), applying an optimized or previously saved adjustment of the audio signal for the speaker's 
Claim 13: the combination of Sano, Nishikawa, and Hoetzer teaches all the elements of claim 13, according to claims 8 and 12 above, including learning a physical motion that precedes speaking a voice communication at one or more time intervals of a particular occupant (including a behavior that the vehicle driver regularly manually reduces the playback volume of the car radio for those locations, and such behavior and location patterns were recorded for self adapting or learning and p.3, para 5 and the discussion in claim 12 above),
subsequently, in a case of a recognition of the physical motion of the particular occupant and/or a physical motion typical of the speaker (while the vehicle approaches one of those locations, equivalent to physical motion of the speaker and p.3, para 5), applying an optimized or previously saved adjustment of the audio signal for the voice of a speaker (the similar noises are generated and reduced automatically for impending of a conversation and p.3, para 5), except explicitly teaching wherein the disclosed recognition is repeat several time intervals.
It would have been obvious for one having ordinary skill in the art to have recognized that recognition of a physical motion once or repeat recognition of the same physical motion several times is a matter of designer’s choice, for example, for recognition of the physical motion once for short-time response and fast implementation in a real time environment, while repeat recognition several times is for a highly accuracy rate of the recognition.
Claim 19: the combination of Sano, Nishikawa, and Hoetzer further teaches a mobile user apparatus according to claim 1 above (Hoetzer, mobile phone in reduction in fan speed, or .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (above) and in view of references Nishikawa (above) and Cho (US 20180176684 A1).
Claim 9: the combination of Sano and Nishikawa teaches all the elements of claim 9, according to claim 8 above, including a change in the parameter of the audio signal concerns at least one spatial sound parameter (the voice signal from the occupant speaking is added into both left and right channel music signals by adder 5a-5d in fig. 1), except wherein at least one direction from which the audio signal of the vehicle comes or is heard by a driver of the vehicle is adjusted.
Cho teaches an analogous field of endeavor by disclosing a method for controlling an audio system of a vehicle (title and abstract, ln 1-5 and fig. 2 and a system in fig. 1) and wherein a change in the parameter of the audio signal (sound position, sound to be heard loudest and emitted from a loudspeaker closed to the sound position, p.3, para 62) is disclosed to concern at least one spatial sound parameter (a detected position of sound output position), wherein at least one direction from which the audio signal of the vehicle comes or is heard by a driver of the vehicle is adjusted (the position the driver or passenger heard and the sound from the desired loudspeaker is gradually increased and the loudspeaker away from the sound position has a gradually-decreased sound level  and p.3, para 62) for benefits of achieving an 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the change in the parameter of the audio signal concerns at least one spatial sound parameter, wherein at least one direction from which the audio signal of the vehicle comes or is heard by the driver of the vehicle is adjusted, as taught by Cho, to the change in the parameter of the audio signal in the method, as taught by the combination of Sano and Nishikawa, for the benefits discussed above.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (above) and in view of references Nishikawa (above), Cho (above), and Jung (DE 102010006285 A).
Claim 10: the combination of Sano, Nishikawa, and Cho teaches all the elements of claim 10, according to claim 9 above, including the change of the parameter of the audio signal (Cho, gradually increasing the audio output level of the speaker that is closing to the detected audio position and gradually decreasing the audio output level of the speaker that is away from the detected audio position in figs. 3-7 and p.3, para 62) includes: modifying the audio signal in a frequency range in such a way that signal components of the audio signal relating to the frequency range of human speech within the voice of the occupant are modified (Sano, adding the music and HP filtered voice signal by removing out 300Hz road noise signal together to generate the mixed signal outputted from the adders 5a-5d in fig. 1, inherently, the voice signal is modified by the music signal with the overlapped frequency range), except wherein the modification is performed in such a way that signal energy is distributed to multiple frequency 
Jung teaches an analogous field of endeavor by disclosing a method for an audio system of a vehicle (title and abstract, ln 1-6 and fig. 2 and the vehicle in fig. 1) and wherein the change of the parameter of the audio signal includes: modifying the audio signal in a frequency range (through applied weights to the multipliers 14 in fig. 2 and the combined sound pressure level outputted from adder 15 to the adaptive amplifier 10 so that audio signals including a frequency range to be concerned from the audio source 7 is dynamically modified in fig. 2) in such a way that signal components of the audio signal (from the audio source 7 in fig. 2) relating to the frequency range of human speech within the voice of a speaker (including frequency range of audio signal recorded by a microphone 5 in fig. 2 and e.g., 125 to 250Hz for vowels of the speech and 2k to 4kHZ for explosive and sibilant sounds in a speech recorded from a microphone 5 in fig. 2 and p.5, para 31) are modified in such a way that signal energy is distributed to multiple frequency ranges that do not relate or that relate to a lesser extent to the frequency range of the voice of the speaker (via the adaptive amplifier 10 and gain is adjusted through frequency ranges including the ranges that are not in voice sensitive ranges of 125-250Hz and 2k-4kHz and controlled by the outputs of multipliers 14 with adaptive weights and wherein the weights at voice sensitive ranges 125-250Hz and 2k-4kHz are much heavier than other frequency range and p.5, para 31) for the benefits of achieving an improvement in speech intelligence by considering complex background noise sources, scenario that a speech signal further from a microphone, and a speech signal further from a loudspeaker, and in automatic manner to adapt the complex situation and environment (p.2, para 2-4).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein the change of the parameter of the audio signal includes: modifying the audio signal in the frequency range in such the way that signal components of the audio signal relating to the frequency range of human speech within the voice of the speaker are modified in such the way that signal energy is distributed to multiple frequency ranges that do not relate or that relate to the lesser extent to the frequency range of the voice of the speaker, as taught by Jung, to the change of the parameter of the audio signal includes modifying the audio signal in the frequency range in such a way that signal components of the audio signal relating to the frequency range of human speech within the voice of the occupant in the method, as taught by the combination of Sano, Nishikawa, and Cho, for the benefits discussed above.

Claim 22 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (above) and in view of references Nishikawa (above) and Lee (US 20170099380 A1).
Claim 22: the combination of Sano and Nishikawa further teaches, according to claim 1 above, including that the audio signal of the vehicle is adjusted (Sano, adding the voice signal into the left and the right channel of music audio signals of the filtered voice from the occupant or driver in fig. 1, and Nishikawa, based on the keywords from the specific occupant in the vehicle being recognized at steps in fig. 11), except explicitly teaching wherein the adjustment is based on at least one of an age and a gender of the occupant.
Lee teaches an analogous field of endeavor by disclosing a method for controlling an audio system of a vehicle (title and abstract, ln 1-10 and a method in fig. 9 and can be used on vehicle 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied the audio signal is adjusted on the basis of the user’s age, as taught by Lee, to the audio signal being adjusted in the method, as taught by the combination of Sano and Nishikawa, for the benefits discussed above.

Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Sano (above) and in view of references Nishikawa (above) and Arun (US 20060074651 A1).
Claim 23: the combination of Sano and Nishikawa teaches all the elements of claim 23, according to claim 1 above, including the audio signal of the vehicle is adjusted (Sano, adding the voice signal into the left channel and the right channel of music audio signals by the adder 5a-5d in fig. 1 and Nishikawa, keywords being detected to activate or deactivate the InCarCom in fig. 11), except explicitly teaching wherein the adjustment of the audio signal includes repeat when an amount of change in the audio signal exceeds a threshold.
Arun teaches an analogous field of endeavor by disclosing a method for controlling an audio system of a vehicle (title and abstract, ln 1-5 and fig. 3) and wherein an audio signal of a vehicle is disclosed (the audio signal associated with a user voice command received by a microphone  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have applied wherein repeating the audio signal of the vehicle when the amount of change in the audio signal exceeds the threshold, as taught by Arun, to the adjustment of the audio signal of the vehicle in the method, as taught by the combination of Sano and Nishikawa, for the benefits discussed above.

Allowable Subject Matter
Claim 11 is objected to as being dependent upon an objected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The prior art (JP 2015071320 A1 by Yamashita) made of record and not relied upon is considered pertinent to applicant's disclosure. The prior art (JP 2015071320 A1 by Yamashita) is considered pertinent to the applicant's disclosure because it disclosed detection of an intention to communicate of at least one occupant of the vehicle by an interior camera to detect a physical motion (in-vehicle imaging cameras, para [0016], detecting a line of sight of or the direction of a face of a passenger in a front seat to determine whether or not a conversation operation from the front seat passenger to a rear seat passenger, para [0010]; detecting 

Response to Arguments

Applicant's arguments filed on January 14, 2021 have been fully considered and but are moot in view of the new ground(s) of rejection necessitated by the applicant amendment. The Examiner has thoroughly reviewed Applicants' arguments but firmly believes that the cited references to reasonably and properly meet the claimed limitations.
In the response to this office action, the examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LESHUI ZHANG whose telephone number is (571)270-5589.  The examiner can normally be reached on Monday-Friday 6:30am-4:00pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vivian Chin can be reached on 571-272-7848.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/LESHUI ZHANG/
Primary Examiner, Art Unit 2654